Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device including a magnetic random access memory (MRAM) cell comprising:
“the first insulating cover layer is made of a nitride-based insulating material, and the second insulating cover layer has an oxygen getter property, wherein the second insulating cover layer is one or more selected from the group consisting of ZrC and ZrB”

Claims 2-10 depend from claim 1, and therefore are allowed for the same reason as claim 1.

Regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device including a magnetic random access memory (MRAM) cell comprising:

the second insulating cover layer has an oxygen getter property, the third insulating cover layer has an oxygen blocking property, the upper dielectric layer disposed over the bottom dielectric layer includes multiple layers, and is separated from the third insulating cover layer by the bottom dielectric layer, and the conductive contact passes through the multiple layers”.

Claim 12-16 depend from claim 11, and therefore, are allowed for the same reason as claim 11.

Regarding claim 17: Although, SiC material can be used as an insulating material, there is no motivation to make the third insulating layer a SiC material.
therefore, the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device including a magnetic random access memory (MRAM) cell comprising:
“a third insulating cover layer disposed over the second insulating cover layer; a dielectric layer; and
a conductive contact in contact with the top electrode,
wherein the second insulating cover layer has an oxygen getter property, and the third insulating cover layer is made of SiC”.
Claims 18-20 depend from claim 47, and therefore, are allowed for the same reason as claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826